     Case 6:21-cv-06108-RTD Document 6                     Filed 09/07/21 Page 1 of 1 PageID #: 22



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

WILLIE WESLEY                                                                                  PLAINTIFF


v.                                       Case No. 6:21-cv-06108


JOHN DOE JAIL DOCTOR,
Turnkey Medical; NURSE BETTY
DOE, Turnkey Medical, Last Name
Unknown; NURSE B. JOHNSON,
Turnkey Medical; and CHIEF ELROD,
Jail Administrator, Garland County
Detention Center                                                                           DEFENDANTS


                                                 ORDER
         Now before the Court is the Report and Recommendation filed August 17, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 4).

Plaintiff proceeds in this 42 U.S.C. § 1983 action pro se. Judge Bryant recommended that this case be

dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b), based on Plaintiff’s failure to prosecute his

case and failure to comply with Local Rule 5.5(c)(2).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds that the report is without clear error and

should be and hereby is adopted in toto. Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF

No. 1) is DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED this 7th day of September 2021.




                                                 /s/Robert T. Dawson
                                                 ROBERT T. DAWSON
                                                 SENIOR U.S. DISTRICT JUDGE




                                                       1
